NUMBER 13-21-00199-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                 IN RE JUAN FRANCISCO JIMENEZ
           AND ROLANDO QUINTANA, SUBSTITUTE TRUSTEE


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

      Relators Juan Francisco Jimenez and Rolando Quintana, Substitute Trustee, filed

a petition for writ of mandamus on June 24, 2021. Through this original proceeding,

relators seek to compel the trial court to (1) vacate a temporary restraining order and an

order setting aside a foreclosure on grounds that these orders are void, and (2) grant

relators’ motion to dismiss under Texas Rule of Civil Procedure 91a because the

underlying lawsuit is baseless. See TEX. R. CIV. P. 91a (providing for the dismissal of
“baseless causes of action”).

      The Court requests that the real party in interest, Pedro Saldivar, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                              PER CURIAM



Delivered and filed on the
25th day of June, 2021.




                                               2